Citation Nr: 0003047	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  94-48 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease with duodenal ulcer, secondary to service-
connected chronic bronchitis.

2.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a compensable rating for the service-
connected residuals of an injury to the right posterior 
tibial nerve from September 7, 1993, and to an evaluation 
greater than 10 percent from September 23, 1998.  

4. The propriety of the initial 10 percent rating assigned 
for service-connected post traumatic stress disorder (PTSD) 
from August 22, 1995, and entitlement to an evaluation 
greater than 30 percent from July 16, 1998.

5.  Entitlement to a disability evaluation greater than 30 
percent for service-connected chronic bronchitis from 
September 7, 1993 to September 25, 1998.  

6.  Entitlement to an earlier effective date for the 100 
percent evaluation assigned for the service-connected chronic 
bronchitis.  

7.  Entitlement to permanency of the 100 percent evaluation 
for chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1987. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By a rating action of February 
1994, the RO denied the veteran's claims for compensable 
evaluations for his service-connected residuals of an injury 
to the right posterior tibial nerve and chronic bronchitis 
with history of pulmonary disease, as well as his claim for 
an increased rating for bilateral hearing loss.  A notice of 
disagreement with this determination was received in October 
1994.  A statement of the case was issued in November 1994.  
A substantive appeal was received in December 1994.  A 
hearing was held at the RO in March 1995. 

Thereafter, by a rating action in September 1995, the RO 
granted service connection for PTSD, and assigned a 10 
percent evaluation effective August 22, 1995.  A notice of 
disagreement with the rating assigned for this disorder was 
received in October 1995.  A statement of the case was issued 
in October 1995.  A substantive appeal with respect to 
increased rating for PTSD was received in October 1995.  

Subsequently, a rating action in June 1996 denied the 
veteran's claim for service connection for gastroesophageal 
reflux disease on a secondary basis.  A notice of 
disagreement with this denial was received in June 1996.  A 
statement of the case was issued in July 1996.  The veteran's 
substantive appeal was received in August 1996.  

Another RO hearing was held in October 1996.  By a rating 
action in December 1996, the RO increased the evaluation for 
the veteran's service-connected chronic bronchitis from 0 
percent to 10 percent, effective September 7, 1993.  By a 
rating action in August 1997, the RO increased the evaluation 
for this disability from 10 percent to 30 percent, also 
effective September 7, 1993.  

In February 1998, the Board remanded this matter for further 
development and adjudication.  Thereafter, in an October 1998 
decision, the RO increased the evaluation for the service-
connected chronic bronchitis to 100 percent disabling 
effective September 25, 1998.  The RO also increased the 
evaluation for service-connected PTSD to 30 percent effective 
July 16, 1998.  Finally, the RO increased the evaluation for 
the residuals of an injury to the right posterior tibial 
nerve to 10 percent effective September 2, 1998.  

The veteran perfected an appeal with regard to the effective 
date assigned for the 100 percent evaluation of the service-
connected chronic bronchitis, claiming that this evaluation 
should have been effective from 1988.  The Board notes that 
the establishment of this evaluation for the service-
connected chronic bronchitis was not a full grant of benefits 
originally sought on appeal (i.e. for a compensable 
evaluation for this disability), as this evaluation was not 
established effective September 7, 1993 (the date of the 
claim).  As such, the issues of an increased rating for this 
disability and for an earlier effective date for the 100 
percent evaluation are as styled on the title page of this 
decision.  

As well, given the effective date assigned for the 10 percent 
evaluation for the residuals of an injury to the right 
posterior tibial nerve, that issue is as styled on the title 
page of this decision.  

The Board notes that the RO adjudicated the claim involving 
PTSD as one for an increased rating.  However, the 10 percent 
evaluation assigned from August 1995 to July 1998 is, 
effectively, the initial evaluation assigned following the 
grant of service connection for this disorder.  In light of 
the distinction noted by the United States Court of Appeals 
for Veterans Claims (Court) in the decision Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has re-characterized 
the issue as one involving the propriety of the initial 
evaluation assigned.  Further, although the rating was 
increased during the pendency of the appeal to 30 percent, 
this constitutes less than the maximum available benefit; 
hence, the Board must also consider whether a higher 
evaluation is warranted from the date of that increase.  Id.; 
AB v. Brown, 6 Vet. App. 35, 38 (1993); 

As noted in the February 1998 Board remand, the RO, in a 
final rating action of April 1988 denied service connection 
for a stomach disorder on a direct basis; however, it did not 
consider service connection on a secondary basis at that 
time.  Hence, de novo consideration of that claim is 
warranted.

Further, in November 1998, the veteran filed a notice of 
disagreement with that portion of the October 1998 RO 
decision that noted that the assigned 100 percent evaluation 
for chronic bronchitis was not considered permanent.  A 
statement of the case was issued in November  1998, and a 
substantive appeal was received in December 1998.

The Board decision on the claim for secondary service 
connection for the veteran's gastrointestinal disorder is set 
forth below.  However, the claims involving increased ratings 
(initial or otherwise) for the service-connected bilateral 
hearing loss, residuals of an injury to the right posterior 
tibial nerve, chronic bronchitis, and PTSD, as well as the 
earlier effective date and permanency claims regarding the 
chronic bronchitis, will be addressed in the REMAND following 
the order portion of the decision.  


FINDING OF FACT

The weight of the evidence demonstrates that the veteran's 
gastroesophageal reflux disease with duodenal ulcer is not in 
any way related to his service-connected chronic bronchitis.


CONCLUSION OF LAW

The criteria for service connection for gastroesophageal 
reflux disease with duodenal ulcer as secondary to service-
connected chronic bronchitis are not met. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service, or for disability that is proximately due 
to or the result of a service-connected condition.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.310(a) (1999).  38 C.F.R. § 3.310(a) has been interpreted 
to permit service connection for the degree of impairment 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran and his representative contend, in substance, 
that the veteran suffers from gastroesophageal reflux disease 
with duodenal ulcer secondary to service-connected chronic 
bronchitis, including due to medications taken to relieve the 
symptoms associated with the chronic bronchitis (as noted in 
the introduction, the claim of secondary service connection 
is separate from a previously denied claim of service 
connection for a stomach disorder on a direct basis).  The 
Board notes at the outset that the veteran's claim is "well 
grounded," meaning his claim is at least "plausible."  
38 U.S.C.A. § 5107(a) (West 1991).  The Board further notes 
that all evidence that is pertinent to his claim has been 
appropriately developed and VA's "duty to assist" satisfied.  
See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The relevant evidence consists of VA outpatient treatment 
records and the reports of VA examinations, and the veteran's 
testimony given during a October 1996 RO hearing.  

In a VA outpatient treatment record dated in October 1995, 
Dr. K, a VA examiner who has treated the veteran at least 
since 1988 for various disabilities, to include bronchitis 
and arthritis, indicated that the veteran had developed signs 
of gastro-esophageal reflux with a duodenal ulcer "as 
adjunct to ibuprofen treatment and the condition related to 
asthmatic bronchitis."  

A VA gastrointestinal examination was accomplished in 
November 1995, and as a result, the veteran was diagnosed 
with a history of a duodenal ulcer; the examiner recommended 
the accomplishment of an upper endoscopy be accomplished for 
further detail.  The veteran was also diagnosed with 
gastroesophageal reflux disease, and the examiner noted that 
the veteran might benefit from long term H2 receptor 
antagonists or a proton pump inhibitor if the antagonists did 
not fully relieve symptoms.  Finally, the veteran was 
diagnosed with unexplained weight loss.  The examiner noted 
that he did not have the veteran's records to review.  

A January 1996 outpatient treatment record noted the 
veteran's diagnosis of gastroesophageal reflux disease, and 
it was recommended that he discontinue tobacco use and NSAIDS 
(non-steroidal anti-inflammatory drugs).  A gastroscopy was 
performed later that month, which showed Grade II erosive 
esophagitis, mild duodenitis, and a normal stomach.  In a 
February 1996 record, Dr. K noted a diagnosis of, among other 
things, a duodenal ulcer.  

During the October 1996 RO hearing, the veteran testified 
that he experiences stomach pain and has to be careful 
regarding the types of food he eats.  He noted that a new 
medication he was using to treat his stomach problems was 
somewhat helpful.  

In the February 1998 remand, the Board requested that, among 
other things, the RO contact Dr. K and request that he 
explain the bases for his October 1995 statement, and 
indicate if his conclusion was based on information, such as 
history, provided by the veteran or some other source (and if 
it was some other source, indicate what source).  

The RO complied with the Board request, and in a late 
February 1998 response, Dr. K indicated that the veteran 
definitely had signs of peptic ulcer disease as well as 
chronic bronchitis with asthma.  Dr. K also noted that the 
veteran was treated with H2 blockers and bronchodilatation, 
and that he had an upper gastrointestinal series (UGI) series 
in 1996 (or 1990, the notation is somewhat unclear) which 
showed thickened duodenal folds which may be secondary to 
chronic peptic ulcer disease.  It was noted that chronic 
bronchitis and asthma can aggravate peptic ulcer disease.  

Dr. K also made note of the January 1996 procedure and 
resultant diagnoses, and in concluding his response, stated 
that gastroesophageal reflux disease or erosive esophagitis 
could arise by over-using or chronic treatment with NSAIDS, 
and that peptic ulcer disease could be aggravated by asthma 
and chronic bronchitis.  

A VA gastrointestinal examination - for the stomach, 
duodenum, and peritoneal adhesions - was accomplished in May 
1998, the report of which notes the veteran's self history of 
peptic ulcer disease diagnosed in the mid-1970s, and that 
during the examination the veteran denied vomiting, melena, 
circulatory disturbances after meals, and diarrhea.  The 
veteran did report occasional colicky abdominal pain that 
resolved with medication.  The examiner, who reviewed the 
claims file, noted the veteran's recent treatment, including 
the January 1996 endoscopy.  

Physical examination revealed that the veteran was in mild 
respiratory distress due to his chronic obstructive pulmonary 
disease, and that his abdomen was flat, soft, and nontender.  
Bowel sounds were normal, and no hernia was seen on 
examination of the hernial orifices.  The examiner's 
impression was that the veteran suffered from peptic ulcer 
disease by history (per veteran), and esophagitis due to 
gastroesophageal reflux disease.  The examiner commented that 
after reviewing the claims folder with particular reference 
to the comments made by Dr. K, it was his opinion that the 
veteran's gastroesophageal reflux disease, the only 
documented pathology seen during the last endoscopy, was not 
due to the NSAIDS (i.e. ibuprofen) which the veteran was 
taking for an arthritic condition.  The examiner further 
noted that medications used for treating bronchitis were not 
known to cause gastroesophageal reflux disease.  

Another VA gastrointestinal examination - this one an 
"esophagus and hiatal hernia examination" - was also 
accomplished in May 1998 by the same examiner.  The report of 
this examination notes the history documented in the other 
May 1998 examination, noted above.  The examiner's impression 
was that the veteran suffers from gastroesophageal reflux 
disease as previously shown, and he commented that there was 
no evidence that the medications used in the treatment of 
chronic bronchitis or other medications used in treating 
arthritis caused gastroesophageal reflux disease.  The 
examiner noted the veteran did not manifest clinical evidence 
of peptic stricture.  

Finally, the report of a September 1998 VA general medical 
examination notes that the veteran gave a history of 
gastrointestinal bleeding in March 1998 and that he was not 
sure whether he had an ulcer.  He was diagnosed with a 
history of gastrointestinal bleeding. 

The Board reiterates that this claim is limited to whether 
gastroesophageal reflux disease with duodenal ulcer is 
secondary to the veteran's service-connected chronic 
bronchitis.  In that regard, the Board points out that while 
the veteran's service medical records document multiple 
complaints and treatment of gastrointestinal difficulties, 
these records are not for consideration for this limited 
claim.  It is pointed out that there is no indication in 
these service medical records that chronic bronchitis treated 
in service led to or aggravated a gastrointestinal disorder.  

That said, the Board concludes that, following review of the 
entire record, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
gastroesophageal reflux disease with duodenal ulcer as 
secondary to service-connected chronic bronchitis.  As noted 
above, the specialist who examined the veteran in May 1998 
and reviewed the entire claims folder, was of the opinion 
that the veteran's gastroesophageal reflux disease was not 
due to his use of NSAIDS and that medications used to treat 
bronchitis were not known to cause gastroesophageal reflux 
disease.  

On the other hand, while Dr. K originally, in October 1995, 
indicated that the veteran's signs of gastroesophageal reflux 
with a duodenal ulcer were "adjunct to ibuprofen treatment 
and the condition related to asthmatic bronchitis," he most 
recently, in February 1998, generally stated that "chronic 
bronchitis and asthma can aggravate peptic ulcer disease" 
and that "gastroesophageal reflux disease and erosive 
esophagitis could arise by over-using or chronic treatment 
with NSAIDS." He did not specifically explain the basis 
(information used, history, other sources) for his prior 
conclusion regarding the veteran's gastroesophageal reflux 
disease with duodenal ulcer.  

The Board has assigned greater probative weight to the VA 
specialist's opinion that the veteran's gastroesophageal 
reflux disease with duodenal ulcer is, essentially, not due 
to his service-connected chronic bronchitis or the medication 
used to treat this disability (as a side note, it is noted 
that NSAIDS were apparently used to treat and arthritic 
condition, and not the service-connected chronic bronchitis).  

The preponderance of the evidence is against the claim that 
the veteran's service-connected chronic bronchitis caused or 
aggravate the veteran's gastroesophageal reflux disease with 
duodenal ulcer, and the legal criteria for service connection 
for this disability on a secondary basis have not been met.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection for gastroesophageal reflux disease with duodenal 
ulcer as secondary to the service-connected chronic 
bronchitis must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for gastroesophageal reflux disease with 
duodenal ulcer as secondary to service-connected chronic 
bronchitis is denied.  


REMAND

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
remaining claims for higher evaluations are well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Murphy . Derwinski, 1 
Vet. App. 78, 81 (1990); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Therefore, VA has a duty to assist him in the 
development of facts pertinent to his claims.  Id.  The Board 
also points out that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand order.  See Stegall v. Brown, 11 Vet. App. 268 
(1998).  

In the February 1998 remand, the Board noted that the 
veteran's service-connected residuals of injury to right 
posterior tibial nerve was evaluated by the RO utilizing 
38 C.F.R. § 4.124a, Diagnostic Code 8523.  It was noted that 
under that diagnostic code, mild, incomplete paralysis of the 
anterior tibial (deep peroneal) nerve, is rated 
noncompensable, that moderate, incomplete paralysis is rated 
10 percent disabling, and that if the incomplete paralysis is 
severe, a 20 percent evaluation is assigned.  The Board also 
noted that under the schedule incomplete paralysis of the 
posterior tibial nerve is rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8525, with a 10 percent rating assignable for 
mild or moderate incomplete paralysis, and a 20 percent 
rating assignable for severe incomplete paralysis.  

On remand, the Board requested that the veteran be scheduled 
for an examination of the residuals of the injury to the 
right posterior tibial nerve, and requested that the RO 
provide the examiner with the criteria of Diagnostic Code 
8523 and 8525.  It was also requested that the examiner state 
which nerve was injured and evaluate the disability in 
accordance with the proper code.  In further adjudicating the 
claim, it was requested that the RO specifically state 
whether Diagnostic Code 8523 or 8525 is applicable and why.  

From a review of a September 1998 VA examination report and 
October 1998 rating action, it does not appear that the 
examiner or the RO fully complied with these respective 
requests.  For example, the examiner appears to have 
identified injuries to certain nerves, but it is not appear 
that the injury(ies) was evaluated in accordance with the 
code.   Furthermore, it does not appear that consideration 
was given to the report of a May 1998 VA examination, which 
appears to discuss other possible residuals of the injury to 
the right posterior tibial nerve.  Therefore, further remand 
of this matter is warranted to accomplish all actions 
requested on remand, and for consideration of all relevant 
evidence of record.  

As regards the claim involving the rating assigned for the 
veteran's bronchitis, the Board notes that in the February 
1998 remand, it was noted that certain portions of 38 C.F.R. 
Part 4 pertaining to the rating criteria for respiratory 
disorders had changed, effective October 7, 1996, including 
the criteria governing the evaluations for chronic bronchitis 
at 38 C.F.R. § 4.97, Diagnostic Code 6600, 6603.  The Board 
noted that, as stated in Karnas, where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the claimant will apply.  As such, 
this claim was remanded for another VA examination and RO 
consideration pursuant to the new and old rating schedule 
criteria (with consideration of Karnas).  

As noted in the introduction portion of this decision, by a 
rating action in August 1997, the RO increased the evaluation 
for the service-connected chronic bronchitis from 10 percent 
to 30 percent, effective September 7, 1993, and in an October 
1998 decision, increased the evaluation for the service-
connected chronic bronchitis to 100 percent disabling 
effective September 25, 1998.   

A review of a October 1998 decision reflects that only the 
new rating criteria was considered in evaluating the 
veteran's chronic bronchitis.  While only considering the new 
criteria from September 1998 was not prejudicial to the 
veteran as an evaluation of 100 percent was established, 
consideration should have been given to both the old and new 
criteria for respiratory disorders for the period of time 
prior to September 25, 1998 (i.e. when the 30 percent 
evaluation was in effect).  

As such, the RO must again review the veteran's claim, now 
appropriately characterized as a claim for a disability 
evaluation greater than 30 percent for service-connected 
chronic bronchitis from September 7, 1993 to September 25, 
1998.  In doing so, the Board points out that the RO should 
take into account the effective date of the revised 
regulation.  In other words, for any date prior to effective 
October 7, 1996, the RO should not apply the revised 
respiratory disorder rating schedule to the claim, but from 
that date until September 1998, the RO should apply both the 
old and new criteria. 

The claims of entitlement to an earlier effective date for 
the 100 percent evaluation assigned for the service-connected 
chronic bronchitis, and the claim of entitlement to 
permanency of the 100 percent evaluation for chronic 
bronchitis, will be held in abeyance pending the outcome of 
this claim.  

As regards the PTSD claim, in its February 1998 remand, the 
Board also noted that certain portions of 38 C.F.R. Part 4 
pertaining to the rating criteria for psychiatric disorders, 
to include PTSD, had changed, effective November 7, 1996.  
Again citing the dictates of Karnas, the Board remanded this 
claim for another VA psychiatric examination and RO 
consideration of the claim pursuant to the new and old rating 
schedule criteria

As noted in the introduction portion of this decision, by a 
rating action in October 1998, the RO increased the 
evaluation for the service-connected PTSD from 10 to 30 
percent, effective July 16, 1998.  However, a review this 
decision reflects that only the new rating criteria was 
considered in evaluating this disorder. 

As such, the RO must again review the veteran's claim, now 
appropriately characterized as a claim for an initial 
disability evaluation greater than 10 percent for service-
connected PTSD from August 22, 1995, and for an evaluation 
greater than 30 percent for this disorder from July 16, 1998. 
See Fenderson, supra.  It was also indicated in the Fenderson 
decision that in the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts founds, a practice known as "staged rating" (the 
Board notes that the RO essentially engaged in this practice 
in their October 1998 decision). 

In readjudicating this claim, the Board again points out that 
the RO should take into account the effective date of the 
revised regulation.  In other words, for any date prior to 
effective November 7, 1996, the RO should not apply the 
revised psychiatric disorder rating schedule to the claim, 
but from date forward the RO should apply both the old and 
new criteria.

Finally, as regards the claim for a higher evaluation for 
hearing loss, the Board notes that the criteria for 
evaluating hearing loss (and other sense organs) was revised 
effective June 10, 1999.  Under the new criteria, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (codified at 38 C.F.R. § 4.86 (1999)).  
Because the record reflects pure tone thresholds in one ear 
at 55 decibels or more at all frequencies (during a June 1998 
evaluation, the single such evaluation to be considered in 
this appeal), this change might have an impact on the 
evaluation of the veteran's hearing loss.  

The RO has not, to date, considered the veteran's claim under 
the former and revised applicable schedular criteria, 
applying the more favorable result, pursuant to Karnas.  Such 
action is necessary, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Further, if the claim is again denied, the 
RO must provide notice to the veteran of the revised 
applicable schedular criteria, and afford him an opportunity 
to respond with argument and/or evidence.  The Board would 
emphasize, however, that the revised criteria applies 
prospectively.  As the only audiological evaluation pertinent 
to this claim took place prior to the effective date of the 
revisions, further audiological evaluation is warranted to 
determine whether the above-cited provision is, in fact, 
applicable to this case.  

In view of all of the above, these claims are REMANDED to the 
RO for the following action:

1.  After obtaining and associating with 
the claims file records of all pertinent 
outstanding medical evaluation and/or 
treatment of the veteran, the claims 
folder, along with copies of the criteria 
of Diagnostic Code 8523 and 8525, should 
be referred to the examiner who conducted 
the September 1998 VA neurological 
examination.  The RO should request that 
the examiner attach an addendum to this 
examination, evaluating, to the extent 
possible, the disability in accordance 
with the proper code.  If, for any 
reason, that examiner is unavailable, or 
is unable to provide the requested 
information without examining the 
veteran, the RO should schedule the 
veteran to undergo evaluation of the 
claim in accordance with the instructions 
set forth herein and in its February 1998 
remand.

2.  The RO should schedule the veteran 
for a VA audiological evaluation to 
determine the current severity of his 
bilateral hearing loss.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a complete 
copy of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All pertinent 
clinical findings and tests should be 
performed, to include speech 
discrimination results, if appropriate.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

3.  The RO should adjudicate each of the 
claims remaining on appeal.  

In evaluating the claim of entitlement to 
a compensable rating for the residuals of  
the right posterior tibial nerve injury 
from September 7, 1993, and to an 
evaluation greater than 10 percent from 
September 23 1998, the RO must 
specifically state whether Diagnostic 
Code 8523 is applicable, and why.

The RO should also adjudicate the claims 
involving entitlement to a disability 
evaluation greater than 30 percent for 
service-connected chronic bronchitis from 
September 7, 1993 to September 25, 1998, 
the propriety of the initial 10 percent 
disability evaluation assigned for 
service-connected PTSD from August 22, 
1995, and entitlement to an evaluation 
greater than 30 percent for this disorder 
from July 16, 1998; and entitlement to an 
evaluation in excess of 10 percent for 
bilateral hearing loss.  

Regarding the chronic bronchitis claim, 
consideration should be given to the 
former and revised criteria of Diagnostic 
Codes 6600, 6603, and the effective date 
of the change in regulation (i.e. prior 
to October 7, 1996, the old criteria 
should be considered, and subsequent to 
October 7, 1996, both the old and new 
should be considered, and the more 
favorable assigned).  

Regarding the PTSD claim, consideration 
should be given to the former and revised 
criteria of Diagnostic Code 9411, and the 
effective date of the change in 
regulation (i.e. prior to November 7, 
1996, the old criteria should be 
considered, and subsequent to November 7, 
1996, both the old and new should be 
considered, and the more favorable 
assigned).  In addition, consideration 
should be given to whether "staged 
rating" is appropriate.  

Finally, regarding the bilateral hearing 
loss claim, consideration should be given 
to the criteria in effect both prior to 
and after June 10, 1999; if the revised 
criteria is deemed inapplicable, the RO 
should clearly explain why.  

Adjudication of each claim should be 
accomplished in light of all relevant 
evidence and all pertinent legal 
authority.  All pertinent legal authority 
governing the claims, as well as all 
concerns noted in this REMAND, should be 
addressed.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and a 
citation and discussion of the applicable 
laws and regulations and be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



